Exhibit 10.28.01
April 21, 2011
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attn: Real Estate Capital Services
Ladies and Gentlemen:
          Pursuant to the provisions of Section 5.08 of the Third Amended and
Restated Credit Agreement dated as of March 30, 2011, as from time to time in
effect (as the same may be varied, extended, supplemented, consolidated,
replaced, increased, renewed, modified or amended from time to time, the “Credit
Agreement”), by and among Forest City Rental Properties Corporation, an Ohio
corporation (“Borrower”), KeyBank National Association (“KeyBank”), for itself
and as Administrative Agent, PNC Bank, National Association, as successor to
National City Bank (“PNC”), for itself and as Syndication Agent, Bank of
America, N.A., for itself and as Documentation Agent and the other Banks from
time to time party thereto, the Borrower hereby requests an increase in the
Total Revolving Loan Commitments as further set forth below.

  1.  
In connection with the request for such increase:

                     (a)       Request for Increase. Borrower hereby requests an
increase in the Total Revolving Loan Commitments from $425,000,000.00 to
$450,000,000.00 pursuant to Section 5.08 of the Credit Agreement (the
“Increase”).
                     (b)       Certifications. Each of Borrower and Parent
certifies that:
                                (i)       as of the date hereof and as of the
effective date of the Increase, both immediately before and after giving effect
to the Increase, there exists and shall exist no Possible Default or Event of
Default;
                                (ii)      as of the date hereof, the
representations and warranties made by or on behalf of Borrower and Parent in
the Credit Agreement, the Guaranty and the other Related Writings or otherwise
made by or on behalf of Borrower or Parent in connection therewith or after the
date thereof were true and correct in all material respects when made, are true
and correct in all material respects as of the date hereof, and shall be true
and correct in all material respects as of the effective date of the Increase
(except to the extent of changes resulting from transactions permitted by the
Credit Agreement, the Guaranty and each other Related Writing, and except that
if any representation and warranty is as of a specified date, such
representation and warranty shall be true and correct in all material respects
as of such date) both immediately

 



--------------------------------------------------------------------------------



 



before and after giving effect to the Increase, as though such representations
and warranties were made on and as of that date; and
                                (iii)     Borrower has paid all fees required by
Section 5.08 of the Credit Agreement.
                     (c)       New Commitment.
                                (i)       Borrower hereby acknowledges and
agrees that following satisfaction of all conditions precedent to the
effectiveness of the Increase as provided in Section 5.08 of the Credit
Agreement, the amount of each Bank’s Commitment shall be the amount set forth on
Exhibit A attached hereto and the Total Revolving Loan Commitments under the
Credit Agreement will include the Increase.
                                (ii)      In connection with the Increase,
(x) Crédit Agricole Corporate & Investment Bank (“New Bank”) shall be issued a
Revolving Loan Note in the principal face amount of $20,000,000.00 and New Bank
shall, as of the date thereof, become a “Bank” under the Credit Agreement with a
Commitment in the amount set forth opposite New Bank’s name on Exhibit A
attached hereto (the “New Commitment”) and (y) KeyBank shall be issued a
replacement Revolving Loan Note in the principal face amount of $47,500,000.00
and PNC shall be issued a replacement Revolving Loan Note in the principal face
amount of $47,500,000.00 and each such Bank shall, as of the date thereof, have
a Commitment in the amount set forth opposite such Bank’s name on Exhibit A
attached hereto. Each such new or replacement note shall, as of the date of
issuance of same, be a “Revolving Loan Note” under the Credit Agreement.
          2.       New Bank Agreements, Acknowledgements and Representations. By
its signature below, New Bank, subject to the terms and conditions hereof,
hereby agrees to perform all obligations with respect to its New Commitment as
if such New Bank were an original Lender under and signatory to the Credit
Agreement having a Commitment, as set forth above, equal to its respective New
Commitment, which obligations shall include, but shall not be limited to, the
obligation of such New Lender to make Revolving Loans to Borrower with respect
to its New Commitment, the obligation to pay amounts due in respect of Swing
Loans as required under Section 2.07 of the Credit Agreement, the obligation to
pay amounts due in respect of draws under Letters of Credit as required under
Section 3.01 of the Credit Agreement, and in any case the obligation to
indemnify the Administrative Agent as provided therein. New Bank makes and
confirms to the Administrative Agent and the other Banks all of the
representations, warranties and covenants of a Bank under Article XII of the
Credit Agreement. Further, New Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, or on any affiliate or
subsidiary thereof or any other Bank and based on the financial statements
supplied by Borrower and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to become a Bank under
the Credit Agreement. Except as expressly provided in the Credit Agreement, the
Administrative Agent shall have no duty or responsibility whatsoever, either
initially or on a continuing basis, to provide New Bank with any credit or other
information with respect to Borrower or Parent or to notify New Bank of any
Possible Default or Event of Default. New Bank has not relied on the
Administrative Agent as to any legal or factual matter in connection therewith
or in connection

 



--------------------------------------------------------------------------------



 



with the transactions contemplated thereunder. New Bank (i) represents and
warrants that it is (1) legally authorized to enter into this agreement and
(2) a commercial bank, financial institution, mutual fund or institutional
“accredited investor” (as such term is used in Regulation D of the Securities
Act of 1933, as amended); (ii) confirms that it has received a copy of the
Credit Agreement and each of the other Related Writings, together with copies of
the financial statements requested by New Bank and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision in taking or not taking action under the Credit Agreement; (iii) agrees
that it will, independently and without reliance upon any Administrative Agent
or any Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iv) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as arc delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms of all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Bank. If
New Bank is organized under the laws of a jurisdiction outside the United
States, New Bank acknowledges and confirms that it has delivered to the
Administrative Agent and Borrower the forms prescribed by the Internal Revenue
Service of the United States certifying as to New Bank’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to New Bank under the Credit Agreement and the Revolving
Loan Notes or such other documents as are necessary to indicate that all such
payments are subject to such taxes at a rate reduced by an applicable tax
treaty. New Bank acknowledges and confirms that its address for notices is as
set forth on its signature page hereto.
          3.       Other Conditions. Borrower and Parent represent and warrant
that all other conditions to the Increase set forth in Section 5.08 of the
Credit Agreement have been satisfied.
          4.       Definitions. Terms defined in the Credit Agreement are used
herein with the meanings so defined.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, we have hereunto set our hands this 20th day of
April, 2011.

                      BORROWER:    
 
                    FOREST CITY RENTAL PROPERTIES
CORPORATION, an Ohio corporation    
 
                    By:   /s/ Robert G. O’Brien                       Name:  
Robert G. O’Brien         Title:   Executive Vice President    
 
                    PARENT:    
 
                    FOREST CITY ENTERPRISES, INC., an Ohio
corporation    
 
                    By:   /s/ Robert G. O’Brien                       Name:  
Robert G. O’Brien         Title:   Chief Financial Officer and    
 
          Executive Vice President    

 



--------------------------------------------------------------------------------



 



                For purposes of the matters set forth in   Section 2 above:    
 
            NEW BANK:    
 
            CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK
 
            By:   /s/ Paul T. Ragusin               Name:   Paul T. Ragusin    
Title:   Director    
 
            By:   /s/ John A. Wain               Name: John A. Wain     Title:
Managing Director    

  Address:
  Attn: Crédit Agricole Corporate & Investment Bank
  1301 Avenue of the Americas
  New York, NY 10019
  Attn: Paul T. Ragusin

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION,
as Agent

     
By:
  /s/ Timothy Sylvain
 
   
 
   
Name:  
Timothy Sylvain
 
   
Title:  
AVP

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED:
KEYBANC CAPITAL MARKETS,
as Lead Arranger

     
By:
  /s/ Tim Klespies
 
   
 
   
Name:  
Tim Klespies
 
   
Title:
Director

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMITMENTS

         
Bank
  Maximum Amount  
 
       
KeyBank National Association
     $47,500,000 .00
 
       
PNC Bank, National Association
     $47,500,000 .00
 
       
Bank of America, N.A.
     $45,000,000 .00
 
       
U.S. Bank National Association
     $40,000,000 .00
 
       
The Huntington National Bank
     $40,000,000 .00
 
       
The Bank of New York Mellon
     $40,000,000 .00
 
       
Fifth Third Bank
     $30,000,000 .00
 
       
Manufacturers and Traders Trust Company
     $30,000,000 .00
 
       
Goldman Sachs Lending Partners LLC
     $25,000,000 .00
 
       
Morgan Stanley Senior Funding, Inc.
     $25,000,000 .00
 
       
Credit Agricole Corporate & Investment Bank
     $20,000,000 .00
 
       
Comerica Bank
     $20,000,000 .00
 
       
FirstMerit Bank, N.A.
     $20,000,000 .00
 
       
Barclays Bank plc
     $20,000,000 .00
 
       
TOTAL
     $450,000,000 .00

 